Citation Nr: 0431614	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-20 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	C. Evans, Attorney 



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1961 to July 
1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the RO.  

In a June 2002 decision, the Board denied service connection 
for PTSD.  The veteran then appealed the Board's decision to 
the United States Court of Veterans Claims (Court).  

By January 2003 Order, the Court granted a Joint Motion, 
vacating the May 1999 decision and remanding the case to the 
Board pursuant to 38 U.S.C.A. § 7252(a) for further action.  

In August 2003, the Board remanded this case to the RO for 
addition development of the record.  



FINDINGS OF FACT

1.  The veteran did not manifest an innocently acquired 
psychiatric disorder until many years after service.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD due to verifiable stressor or other incident in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD is not due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.

Further, by September 1999 Statement of the Case, a May 2001 
letter, a January 2002 Supplemental Statement of the Case, a 
June 2004 letter, and an August 2004 Supplemental Statement 
of the Case, he has been notified of the evidence needed to 
establish the benefit sought, and via the foregoing letters 
and August 2004 Supplemental Statement of the Case, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the case shows that the veteran's service 
medical records are not available and were presumably 
destroyed in the July 12, 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  

In a statement, received by the RO in January 1999, the 
veteran stated that he experienced multiple traumatic 
experiences while practicing medicine in service.  
Specifically, he claimed that there were not enough 
physicians, that his duties were overwhelming, and that the 
mistakes made were staggering.

Furthermore, in addition to being in the "front line" in the 
Cuban missile crisis, there was a fatal "ipecac" overdose 
that caused him to experience flashbacks in his civilian 
medical career.  Likewise, the veteran claimed that the 
advent of managed care also caused him to experience 
flashbacks and nightly dreams.  

The medical evidence shows that the veteran underwent VA 
treatment and individual therapy for a psychiatric disability 
from August 1998 to November 2001.  

Specifically, during the initial VA assessment in August 
1998, the veteran stated that he had retired from medicine in 
1995 after suffering a fractured T12 and subdural hematoma 
with residual bilateral hearing loss.  The veteran also 
reported that he was having problems adjusting to retirement 
and even attempted to obtain a desk job with various managed 
care facilities.  He also stated that he was having marital 
difficulties and problems with his son.  

The veteran complained of having depression, anxiety and 
sleep difficulties, but denied any suicidal or homicidal 
ideation.  The examiner found the veteran to be alert and 
oriented with fair judgment and insight.  Generalized anxiety 
disorder with depression was diagnosed.  

In September 1998, a VA psychologist evaluated the veteran.  
The veteran complained of depression, anxiety and nightmares 
that began while he was in service.  Specifically, the 
veteran described situations when he was forced to work under 
less than ideal conditions and detailed medical errors that 
he observed while working.  He explained that these symptoms 
decreased during his civilian practice, but reemerged around 
the time of his retirement and "managed care."  

The veteran reported that his medical career was successful 
with no significant dysfunction and that his retirement was a 
"loss" for him.  For recreational activities, he enjoyed 
writing novels and developing computerized robotics.  

Upon examination, the veteran was alert and oriented, and 
speech was fluent, coherent and normal.  His mood was 
depressed and anxious, and his affect was blunted with 
anxiety.  The veteran did not exhibit suicidal or homicidal 
ideation; paranoia was noted.  His insight and judgment were 
fair.  The examiner's impression was that of rule out 
adjustment disorder versus anxiety disorder.  

The VA psychologist also stated, in a separate September 1998 
treatment note, that the veteran used his profession as a 
means to cope with his marital discord and other home 
stressors and was having difficulty developing new coping 
methods post-retirement.  

In treatment notes, dated in October and November 1998, the 
veteran stated that most of his difficulty was related to his 
marital problems.  

In December 1998, the veteran discussed recent dreams he had 
regarding an incident in the military.  He attributed these 
dreams to recent news about the HMO's and his anger and 
frustration about his belief that they were killing people 
and ruining the practice of medicine.  Furthermore, the 
veteran stated on one occasion that, even if he could 
privately practice, he would not want to because he would be 
forced to join an HMO that would dictate his practice and 
thus would be too similar to his military experiences.  

In a March 1999 therapy note, the VA psychologist stated that 
the veteran's beliefs and theories might border on being 
delusional and paranoid, even though he appeared to maintain 
some perspective.  His lack of control remained a central 
theme in his traumatic memories of his military experiences 
as a physician.  

In October 1999, the VA psychologist terminated psychotherapy 
due to a change in job descriptions.  In addition to 
reporting the veteran's treatment history, she diagnosed the 
veteran as having an anxiety disorder, not otherwise 
specified, and delusional disorder, persecutory type.  

In August 1999, the veteran underwent a VA examination in 
conjunction with this appeal.  As to his military 
experiences, he reported that the physicians were not happy 
because they had to do what the military told them and were 
overwhelmed with only ten functioning physicians for 300,000 
people at the base.  Specifically, he was forced to complete 
obstetric duties for which he was not properly trained, to 
include the delivery of a breech baby.  He stated that, had 
the delivery gone wrong, he would have been in the 
"guardhouse."  

Likewise, the veteran reported another instance where a 
fellow physician was sent away to a psychiatric ward on 
another base "until he did what they told him."  The veteran 
further referenced a situation when a patient was given an 
overdose of Ipecac (which the VA examiner stated was unlikely 
given the properties of the medication) causing her to die.  

The veteran also claimed that he had treated numerous 
soldiers for venereal disease, but was not allowed to inform 
the soldiers that they had a sexually transmitted disease.  
Finally, the veteran stated that he was afraid of being sent 
to Vietnam and was forced to go about his normal duties 
regardless of his fear of the Cuban missile crisis.  

Reportedly, following service, the veteran started his 
surgical residency at a VA hospital, but was fired because 
"they did not want [him] anymore."  Officially, the veteran 
stated that the record showed that he agreed to leave, but in 
reality, it was because of his political beliefs regarding 
the Vietnam War.  

After finishing his residency at a private hospital, the 
veteran established a private practice that he operated for 
27 years until retirement.  He stated that his practice did 
well until managed care became widespread and he could not 
work anymore because of military flashbacks.  

The veteran's complaints included those of depression and 
anxiety.  Furthermore, the veteran reported having sleep 
difficulties, to include nightmares, because of patients in 
his private practice who overdosed, which he felt was the 
result of managed care in the hospitals, specifically that 
the physicians were overdosing patients to protest the 
takeover of managed care.  Likewise, the veteran believed the 
Chief of Medicine's death was suspicious and was possibly the 
result of her exposing insulin murders in the hospital.  

Upon examination, the examiner reported that the veteran was 
alert and oriented in all spheres and his grooming, hygiene, 
and dress were good.  His mood was neutral with a somewhat 
flattened affect, and his speech was generally relevant and 
coherent.  

The veteran also reported that his mood was depressed about 
50 to 60 percent of the time and that he had gained some 
weight because of stress.  The veteran denied having suicidal 
ideation, and no hallucinations were elicited.  The veteran 
also reported that he did not do much, except that he was 
trying to write a book regarding his managed care experiences 
and had some friends.  

The examiner further stated that the veteran appeared to be 
delusional concerning the plot of managed care to undermine 
medicine and the possibility that patients were murdered in 
protest.  However, the examiner further stated that the 
delusions were of a non-bizarre quality, characteristic of a 
delusional disorder rather than schizophrenia.  The veteran's 
insight was poor, but judgment did not appear to be impaired.  

The examiner diagnosed a persecutory type delusional 
disorder.  A Global Assessment of Functioning score of 60 was 
assigned with moderate symptoms and moderate difficulty in 
social and occupational functioning.  

In summary, the examiner stated that, even though the veteran 
was claiming that he had PTSD, he failed to report any 
specific traumatic stressor that would be out of the ordinary 
for medical practice.  Specifically, the examiner reported 
that, while the veteran's work might have been demanding and 
at times stressful, he in no way described any specific 
traumatic stressor that would meet criterion A warranting a 
diagnosis of post-traumatic stress disorder.  

In addition, the veteran reported satisfactory functioning 
for 27 years as a family physician, retiring from work in 
1995 due to back problems rather than to psychological 
symptoms.  The veteran's stories of stressors were noted to 
seem at times somewhat unlikely and the most prominent 
symptom appeared to be a non-bizarre delusion concerning 
insulin murders by physicians at a hospital protesting 
takeovers of HMO's.  His current delusional disorder did not 
in any way appear to be related to his military service, 
which appeared to have been generally uncomplicated and to 
have been followed by satisfactory adjustment and community 
integration.  

Because of the late onset of a psychiatric disorder and the 
nature of the non-bizarre delusions, it was felt that the 
veteran's current function was best described by a diagnosis 
of delusional disorder.  

In a March 2000 hearing at the RO, the veteran testified 
that, as a military physician, he had to endure more than 
routine day-to-day operations, including being overworked, 
not properly trained and experiencing traumatic events.  The 
veteran also reported instances of accidental overdoses, an 
incident where a patient died in route to another hospital, 
and when another physician was sent to a psychiatric ward 
when he refused to follow the regulations.  

The veteran further stated that he did not receive any 
treatment for PTSD following service until he sought 
treatment at the VA Medical Center (MC) in 1998.  

In a July 2004 written statement, the veteran spoke of the 
"ipecac incident" and indicated that he disagreed with the 
psychologist's assessment that ipecac overdoses were not 
lethal.  

The veteran indicated in this regard that, in July or August 
1962, he had been called to see the wife of a sergeant who 
was comatose after she had overdosed on tranquilizers.  She 
was given ipecac at the dispensary and sent home.  She 
returned to the dispensary several hours later and was even 
more confused.  Thereafter, she was referred to a civilian 
psychiatric facility.  At the psychiatric facility, she 
became comatose and was sent back to the base hospital, when 
the veteran saw her.  The patient was unresponsive with no 
localized physical or neurologic signs or symptoms.  The 
chief of surgery was called, and together with the veteran, 
began to treat the patient.  She expired at this time.  

Reportedly, an autopsy revealed no specific cause of death, 
but hair and nail samples sent to a pathologist indicated 
that the patient dies of an ipecac overdose.  

The veteran asserted that this incident was very disturbing 
to him because he witnessed a patient "erroneously killed" 
while he was on duty.  During the rest of his service, 
according to him, personnel began to overdose patients 
intentionally.  The veteran indicated that he could not find 
anybody with whom he had served to corroborate these events.  

A July 2004 letter from a private physician indicated that he 
supervised the veteran's care at the VAMC but was currently 
retired.  He indicated that he could not comment on the 
veteran's condition, as he did not have access to VA medical 
records.  

The physician noted that he regretted that the VA 
psychologist had said that ipecac did not kill people because 
this was not the case when improperly prescribed.  He further 
stated his belief that the ipecac incident contributed to 
PTSD symptoms in the veteran.  



Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Other than July 2004 statement made without access to VA 
medical records and apparently based solely on history 
related by the veteran, the record does not contain a 
diagnosis of PTSD.  Indeed, on August 1999 VA examination, 
PTSD was specifically ruled out.  

Instead, the veteran has been variously diagnosed with 
anxiety disorder, rule out adjustment disorder, depression 
and persecutory type delusional disorder.  The Board 
emphasizes the private physician did not provide a diagnosis 
of PTSD; rather, he spoke only of symptoms of PTSD.

Absent a current diagnosis of PTSD, service connection for 
that claimed disability cannot be granted.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  Because the veteran is not shown to 
be suffering from PTSD, service connection for that 
disability must be denied.  Id.; 38 C.F.R. § 3.304.

The veteran is a physician.  Nonetheless, the Board finds 
that he alone is not qualified to diagnose his own 
psychiatric condition.  See Espiritu, supra.  The evidence in 
this regard reflects that he worked as a surgeon for 27 
years, but does not demonstrate any specialized knowledge of 
psychiatry.  

The Board observes, moreover, that even if the veteran did 
indeed suffer from PTSD, service connection for that 
disability would not be warranted.  38 C.F.R. § 3.304.  As 
explained, service connection for PTSD requires more than 
just a diagnosis and a medical opinion regarding a link to 
service.  Id.  

The actual PTSD-causing stressors must be confirmed by 
objective evidence.  Id.  The Board observes in this regard 
that, given the nature of these non-combat related events, 
most are not independently verifiable.  Id.  

The veteran's accounts of being stressed and overworked in 
service are vague and would be difficult to verify.  In 
addition, the "ipecac incident" was noted to involve a 
woman who the veteran did not identify by name.  Thus, 
without independent corroboration, service connection for 
PTSD would not be warranted.  Id.; 38 C.F.R. § 3.303.  

Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  
Soyini, supra.  See also 38 U.S.C.A. § 5103A.  In the face of 
a lack of a diagnosis of PTSD and the nature of the reported 
stressor events, VA need not make any further efforts to 
assist the veteran in proving his claim of entitlement to 
service connection for PTSD.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



